 LOCAL 9418, CWA291Local No. 9418,Communications Workers of America,AFL-CIO (Pacific Telephone and Telegraph Com-pany)and Dorothy E. Hansen and Nancy M. Essel-man. Case 20-CB-2043January 30, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge duly filed on June 23, 1969, byDorothy E. Hansen and Nancy M. Esselman, hereincalled Hansen and Esselman, respectively, the Gener-al Counsel of the National Labor Relations Board, bythe Acting Regional Director of Region 20, issued aComplaint and Notice of Hearing on December 29,1969,againstLocalNo. 9418, CommunicationsWorkers of America, AFL-CIO. The complaint alleg-ed that Respondent Union had engaged in and wasengaging in unfair labor practices within the meaningof Section 8(b)(1)(A) of the National Labor RelationsAct, as amended, by imposing excessive and arbitraryfines of $299 on nine employees who had workedduring Respondent's strike, and thereafter obtainedjudgments in civil suits and attached the wages of theemployees. On January 2, 1970, Respondent filed ananswer denying the commission of any unfair laborpractices.On various dates between March 31, 1970, andApril 15, 1970, the parties executed a stipulation offacts and a motion to transfer proceeding to the Boardby which they waived a hearing before a Trial Exam-iner and the issuance of a Trial Examiner's Decisionand Recommended Order and agreed to submit thecase to the Board for findings of fact, conclusions oflaw, and an order, based upon a record consisting ofthe stipulation of facts and the exhibits attached ther-eto.On April 21, 1970, the Board approved the stipula-tion of the parties and ordered the case transferred tothe Board, granting permission for the filing of briefs.Thereafter, the General Counsel and Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the basis of the stipulation, the briefs, and theentirerecord in this case, the Board makes the follow-ing:FINDINGS OF FACTIJURISDICTIONPacific Telephone and Telegraph Company, hereincalled P.T. & T., is a California corporation with anoffice located in Modesto, California, where it is en-gaged in the business of providing telephone and oth-er communications service. During the past calendaryear, in the course and conduct of its business opera-tions, P.T. & T. received gross revenue in excess of$100,000. In the same period P.T. & T. purchased andreceived goods and materials valued in excess of $50,000 directly from suppliers located outside the Stateof California.We find that P.T. & T. is, and at all times materialherein has been, an employer engaged in commerceand in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDLocal9418, Communications Workers of America,AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.FactsRespondent has been the exclusive representativeof a unit of traffic department employees of P.T. & T.at itsModesto, California, operation. The most recentcollective-bargainingagreementwasoperativethrough October 16, 1969.' Beginning in March 1968,theBellSystem operating companies, includingP.T. & T., Respondent, and other communicationsunions, including the Communications Workers ofAmerica, herein called CWA, engaged in contract ne-gotiations with a view toward reaching new agree-ments under wage reopener provisions in their thencurrent agreements. In April 1968 various communi-cations unions, including CWA, began a nationwidestrike to gain their demands. On April 18, 1968, cer-tain employees in the unit went out on strike andpicketed in support of wage demands made by Res-pondent. The strike and picketing continued untilMay 5, 1968, when Respondent and P.T. & T. reachedan amended collective-bargaining agreement effec-tive as of May 1, 1968, to April 30, 1971.Prior to the strike by the unit employees in supportof Respondent's demands, two employees resignedfrom membership in Respondent, A.T. (Sue) Cosetinoon April 14, 1968, and Nancy Esselman on April 15,Respondent's agreementprovidedfor "maintenance of membership "188 NLRB No. 49 292DECISIONSOF NATIONALLABOR RELATIONS BOARD1968. On the day the employees struck, April 18, twoemployees resigned from Respondent, Dorothy Han-sen and Donna Mathews. The following employeesresigned from membership in Respondent during thestrike:Norma Wright on April 19, Sharon Pole onApril 21, Opaline Liles on April 22, Virginia Adamson April 22, and Janet Dunn on April 27, 1968. All ofthe employees who resigned their membership in Res-pondent crossed the picket line and worked throughthe duration of the strike, but continued to paymonthly dues. Their gross wages during the strikewere as follows: Virginia Adams, $209; A.T. (Sue)Cosetino, $285; Janet Dunn, $126.70; Nancy Essel-man, $251.20; Dorothy Hansen, $304; Opaline Liles,$231; Donna Mathews, $294.50; Sharon Pole, $149.60; and Norma Wright, $220.50.On May 28, 1968, Respondent wrote each of theaforementioned employees who had crossed the pick-et line and worked, that charges had been filed againstthem with the "trials court" of Respondent assertingthat they had violated Respondent's bylaws and theconstitution of the CWA 2 The trials court, on June11, 1968, imposed fines in the amount of $299 on eachof the employees because they had worked behindRespondent's authorized picket line. On June 12,1968, Respondent notified the employees by letter ofthe results of the trial court action.Respondent brought suits in California SmallClaims Court to collect the fines imposed on the em-ployees by Respondent, and on April 30, 1969, judg-ments were rendered.' Thereafter, beginning May 19,1969, Respondent agreed to accept monthly paymentsfrom Pole; it collected the full amount of the judg-ments from Adams, Liles, and Mathews; it attachedthe wages of Cosetino, Dunn, and Wright; and al-though Respondent requested that Hansen and Essel-man pay the amount of the Judgments against them,they have declined to pay.nanceofmembershipclausecontainedinRespondent's contract with P.T. & T. It is furtherurged that Respondent had no supportable basis uponwhich to fine the employees,sinceRespondent finedthe employees on a contract theory, and their con-duct, upon which Respondent sought to impose fines,took place after their contractual obligations were ter-minated. The General Counsel also argues that thefines were arbitrary and unreasonable since the sumexceeded the net earnings of all the employees in-volved. Finally General Counsel urges that the factsherein differ fundamentally from those inLocal Lodge1424 v. N.L.R.B. [Bryan Mfg. Co.],362 U.S. 411,where all of the operative facts necessary to find aviolation occurred outside the 10(b) period. Here theunlawful conduct of Respondent did not cease oncethe fines were imposed since Respondentengaged infurther unlawful acts by instituting court actions tocollect the fines and by collecting the fines based onthese actions.Respondent contends that the complaint is barredby the 6-month statute of limitations in Section 10(b)and that the vice, if any in this case, was the imposi-tion of the fines for crossing the picket lines, and that,concededly, the fines were imposed more than 6months prior to the filing of the charges. All thatoccurred within the limitations period herein was theinstitution of legal proceedings to collect the fines,and that was not an unlawful act. Respondent alsocontends that it had the right to fine members whoresigned in anticipation of or during an economicstrike and then crossed a lawful picket line, and thatit can institute legal action to collect those fines. Fi-nally,Respondent contends that the fines were rea-sonable and that the proviso to Section 8(b)(1)(A)precludes interference with the internal affairs of aunion.ConclusionB.Contentionsof thePartiesGeneral Counsel contends that Respondent's insti-tution of court enforcement action to collect finesimposed on employees who crossed its picket line af-ter resigning from Respondent and its continuing ef-forts to collect the fines violated Section8(b)(1)(A). Itisurged that the employees herein had voluntarilybecome members of Respondent and that they wererequired to remain members by virtue of the mainte-2Neither the Local bylaws northe constitution contain references relativetomembers resigningfrom Respondent.3Virginia Adams, $150 plus $7.10 costs; AT. (Sue) Cosetino, $200 plus$5.10 costs;Janet Dunn,$75 plus $12 costs;NancyEsselman,$180 plus$7.10 costs; DorothyHansen, $200 plus $790 costs, Opahne Liles, $150 plus$7.10 costs,Donna Mathews, $200 plus$10.30 costs;Sharon Pole, $150 plus$6.40 costs, Norma Wright, $180 plus$7 10 costs.We need not, in this case, reach the underlyingissues of law, for we conclude that even were we todecide those issued in accord with the theories ad-vanced by the General Counsel, the complaint is time-barred!InInternational Association of Machinists andAeros-paceWorkers (Union Carbide) 5the Board dismissedthe complaint because all of the operative facts neces-sary to make out the claimed violation, i.e., resigna-tion of memberships, crossing of picket lines, andunlawful fines occurred more than 6 months prior to4 Section10(b) of the Act reads,in pertinent part:Provided . . .no complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of the chargewith the Board and the serviceof a copy thereofupon the person againstwhom suchcharge is made . .180 NLRB No. 135. LOCAL 9418, CWA293the filing of charges. The Board relied onBryan Man-ufacturingCo. 6 where the Supreme Court held thatSection 10(b) precludes the Board from finding a vio-lationof the Act in thosecasesin which conductoccurringwithin the limitations period can becharged to be an unfair labor practice only throughreliance on an earlier unfair labor practice. Moreover,the Board specifically found that, as herein, all thatoccurred within the limitations period was the institu-tion of legal proceedings to collect the fines, and thereis nothing unlawful in this act in and of itself.On November 27, 1970, the Board issued a Supple-mental Decision inUnionCarbide''in which it re-affirmed,upon reconsideration, its Orderdismissingthe complaint because it was time-barred under Sec-tion 10(b) of the Act.Accordingly, in these circumstances,we must dis-miss the complaint.ORDERIt ishereby ordered that the complaintherein be,and it herebyis,dismissed in itsentirety.6 Supra.7 lnternanonal Association of Machinists and Aerospace Workers,186 NLRBNo. 138.